DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 9, 10, 12, 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regard to claim 1, inasmuch as the recitation, “LNG storage tank” is interpreted to require anything other than a tank that can retain LNG, the recitation is indefinite for not being consistent with the plain meaning of the claim language.  The allegation of the applicant (REM - 2/11/2021, page 6) that the tank (54) of Currence is not a storage tank as it is not capable of storing a fluid.  This allegation is considered false, as Currence explicitly teaches that the tank (54) has a liquid natural gas therein.  The interpretation by the applicant creates confusion as to what structure is required of the claim limitation.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 7, 9, 10, 12, 14-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Currence (US 2012/0137726) in view of Nelson (US 3398545) 
	In regard to claims 1, 12, Currence teaches a method of recovering C2+ fractions from a refinery gas stream (110; para. 6, 15, 16) where liquid natural gas (LNG) is employed as a cryogenic energy source to condense and fractionate the C2+ fractions from the refinery gas stream (110), the method comprising the steps of: 
obtaining the refinery gas stream (110), the refinery gas stream being in a vapor phase and comprising hydrogen, methane, C2+ fractions, and olefins (para. 6, 15, 16); 

using an inline gas mixer (30), injecting an injection stream of the LNG (142) from a LNG storage tank (54) into the refinery gas stream (110) upstream of the fractionator (46), the injection stream of the LNG being controlled (amount employed is controlled) to condense the C2+ fractions present in the refinery gas stream (110) entering the fractionator (46, para. 30, 32); 
feeding a reflux stream of the LNG (150 to 46, hereafter 150 for simplicity) from the LNG storage tank (54) to a top tray (top region) in the fractionator (46), the reflux stream (150) being controlled to control the overhead temperature (para. 30, amount employed is controlled); and 
controlling the bottoms temperature by circulating a fluid stream (156) between a bottom tray (bottom region) of the fractionator (46) and a reboiler (58).  
Currence teaches most of the claim limitations, but does not appear to explicitly teach that the LNG storage tank comprises a supplemental source of methane relative to the methane of the refinery gas stream and does not teach the hydrogen separation as claimed in claim 12.  
However, Nelson explicitly teaches that it is known to separate hydrogen from a refinery tail gas (column 1, line 15-16 - “refinery tail gas”) and teaches employing an LNG storage tank (column 5, line 40 - “LNG is shown entering the overall system from storage”) to provide a supplemental source of methane relative to the methane of the refinery gas stream (column 2, line 14-16 - “the LNG…is pure methane or virtually pure 
Further, it is noted that Nelson teaches a step where a further stream of liquid natural gas (100; column 5, line 20-25) is employed to condense and fractionate the methane and the C2+ fractions from the feed gas stream (2), wherein the recovering the H2 comprises the steps of :
connecting a fractionator overhead line (from 58) between a top (see top) of a fractionator (58) and a separator (86), the fractionator overhead line (from 58) comprising a gas heat exchanger (62, 68, and/or 72) and a second inline gas mixer (82) upstream of the separator (86); 
removing a gas stream (from 58) from the top of the fractionator (58) through the fractionator overhead line (from 58), the fractionator overhead line carrying the gas stream to the separator (86); 
using the gas heat exchanger (62, 68, 72), pre-cooling the gas stream upstream of the second inline gas mixer (82); and 
using the second inline gas mixer (82), injecting the further stream of LNG (100) from a LNG storage tank (see storage - column 5, line 40) into the gas stream (from 58) upstream of the separator (86), the injection of the further stream of LNG (100) being controlled to condense and separate the methane and the C2+ fractions (see hydrocarbons at least as heavy as methane) from the gas stream at the separator (86) to obtain the H2 (88). 

In regard to claim 7, Currence, as modified, suggests employing pumps since Nelson teaches that the LNG from storage is provided using a cryogenic feed pump (see pumps 112, 118; column 5, line 45, 62 - “low pressure pump 112”, “pump 118”).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Currence with a pump to move the LNG from storage tank (54) for the purpose of providing greater flexibility and control. 
	In regard to claim 9, Currence teaches that the bottoms temperature is controlled to achieve a predetermined fractionation of the C2+ fractions (para. 30, 32).  
	In regard to claim 10, Currence teaches the injection of the LNG into the refinery gas stream (110) is controlled to maintain the refinery gas stream at a constant temperature (due to steady state operation) immediately upstream of the fractionator (46; note that during steady state operation, the injection of 142 into separator 30 will 
	In regard to claims 14, 15, Currence teaches that the refinery gas stream (110) is pre-cooled upstream of the inline gas mixer (30) in a heat exchanger (24, 58) by a vapor fraction (126) of the fractionator (46).  
	In regard claim 16, Currence teaches that the reboiler (58) comprises the heat exchanger (24, 58; para. 31).

Claim(s) 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
Currence (US 2012/0137726) in view of Nelson (US 3398545) and further in view of Hammond (US 4272269) or Mortko (US 6405561).
Currence, as modified, teaches most of the claim limitations, and fully suggests providing LNG using pumps (see discussion above).  But in addition, it is noted that providing cryogenic feed pumps of liquid from tanks is well known as taught by Hammond or Mortko.  Hammond teaches a cryogenic feed pump (37) for moving liquid from storage tank (36).  Alternatively, Morko teaches a cryogenic feed pump (54) for moving liquid from storage tank (50).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Currence with a pump and valves control on line (150) of Currence, as taught by either of Hammond or Mortko, for the purpose of providing flexibility in distributing the liquid stream.

(s) 1, 7, 9, 10, 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nelson (US 3398545) in view of Bates (US 3846993).
	In regard to claims 1, 12, Nelson teaches a method of recovering C2+ fractions (column 2, line 36 - see ethane and heavier components) from a refinery gas stream (2;, column 1, line 16 - refinery tail gas) where liquid natural gas (LNG - column 2, line 14) is employed as a cryogenic energy source to condense and fractionate the C2+ fractions from the refinery gas stream (2), the method comprising the steps of: 
obtaining the refinery gas stream (2), the refinery gas stream being in a vapor phase and comprising hydrogen, methane, C2+ fractions, and olefins (column 2, line 34-38); 
injecting the refinery gas stream (2) into a fractionator (26 in 4, see figure 2) having a plurality of trays (interpreted as separation structure in distillation column; implicit to a demethanizer) that enable heat exchange and fractionation within the fractionator (26), the fractionator (26) having an overhead temperature and a bottoms temperature (inherent to disclosure of Nelson); 
feeding a reflux stream of the LNG (144) from the LNG storage tank (LNG storage - column 5, line 40) to a top tray (top region) in the fractionator (26), the reflux stream (144) being controlled to control the overhead temperature (column 6, line 34-36, amount employed is controlled see use of valve); and 
controlling the bottoms temperature by circulating a fluid stream (streams associated with 50, 24) between a bottom tray (bottom region) of the fractionator (26) and a reboiler (50, 24);

And Nelson teaches a step where a further stream of liquid natural gas (100; column 5, line 20-25) is employed to condense and fractionate the methane and the C2+ fractions from the feed gas stream (2), wherein the recovering the H2 comprises the steps of :
connecting a fractionator overhead line (from 58) between a top (see top) of a fractionator (58) and a separator (86), the fractionator overhead line (from 58) comprising a gas heat exchanger (62, 68, and/or 72) and a second inline gas mixer (82) upstream of the separator (86); 
removing a gas stream (from 58) from the top of the fractionator (58) through the fractionator overhead line (from 58), the fractionator overhead line carrying the gas stream to the separator (86); 
using the gas heat exchanger (62, 68, 72), pre-cooling the gas stream upstream of the second inline gas mixer (82); and 
using the second inline gas mixer (82), injecting the further stream of LNG (100) from a LNG storage tank (see storage - column 5, line 40) into the gas stream (from 58) upstream of the separator (86), the injection of the further stream of LNG (100) being 
Nelson teaches most of the claim limitations, but does not appear to explicitly teach using an inline gas mixer, injecting an injection stream of the LNG into the refinery gas stream upstream of the fractionator, the injection stream of the LNG being controlled to condense the C2+ fractions present in the refinery gas stream entering the fractionator (26).
However, Bates teaches using an inline gas mixer (7), injecting an injection stream of the LNG (5) into a feed natural gas stream (2) upstream of a fractionator (13), the injection stream of the LNG (5) being controlled (amount employed is controlled; column 4, line 40-45 - rate is controlled) to condense the C2+ fractions (column 1, line 53-55) present in the refinery gas stream (2) entering the fractionator (13).
	Therefore it would have been obvious to a person of ordinary skill in the art to modify Nelson with an inline gas mixer, injecting an injection stream of the LNG from a LNG storage tank into the refinery gas stream of Nelson upstream of the fractionator (26), the injection stream of the LNG being controlled to condense the C2+ fractions present in the refinery gas stream entering the fractionator (26) as taught by Bates for the purpose of providing a reduction in the refrigeration power and cost required for extracting C2+ and heavier components in situations where there is a suitable amount of LNG on hand to provide both cooling for separation and revaporization of LNG.
In regard to claim 7, Nelson, as modified, suggests employing pumps since Nelson teaches providing that LNG from storage is provided using a cryogenic feed 
	In regard to claim 9, Nelson teaches that the bottoms temperature is controlled to achieve a predetermined fractionation of the C2+ fractions (see 50, 24).  
	In regard to claim 10, Nelson, as modified, teaches the injection of the LNG into the refinery gas stream (2) is controlled to maintain the refinery gas stream at a constant temperature (due to steady state operation) immediately upstream of the fractionator (26; note that during steady state operation, the injection of LNG into mixer 7 as taught by Bates will keep the fluid going to the fractionator 26 at a constant temperature over a period of time at the location just before the fractionator 26 - due to steady state operation).

Claim(s) 14-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nelson (US 3398545) in view of Bates (US 3846993) and further in view of Currence (US 2012/0137726).
	Nelson, as modified, teaches most of the claim limitations but does not explicitly teach that the refinery gas stream (2) is pre-cooled upstream of the inline gas mixer (7 from Bates) in a heat exchanger by a vapor fraction of the fractionator (26) and that the reboiler comprises the heat exchanger.  However providing upstream precooling of a feed gas and reboiling with a heat exchanger is well known as taught by Currence.  Currence teaches that a refinery gas stream (110) is pre-cooled upstream of the inline .
Response to Arguments
Applicant's arguments filed 2/11/2021 have been fully considered, and the applicant is commended for amending the claim language to overcome previous rejections, but they are not persuasive and the applicant is directed to the detailed rejections above which show that the prior art makes the claimed limitations obvious.  











Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
May 7, 2021